Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2.	Claims 31-51 are presented for examination.  
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 4/06/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 31-51 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2892169 A2 (provided by applicant, hereafter referred to as Seo), in view of US 2018/0227899 A1 by Yu et al. (provided by applicant, hereafter referred to as Yu).
Regarding claim 31, Seo in view of Yu teaches an apparatus for wireless communication (see at least Fig. 11), comprising: 
a processor (see at least Fig. 11); 
memory coupled with the processor (see at least Fig. 11); and 
instructions stored in the memory and executable by the processor, to cause the apparatus to: 
receive a reference signal associated with a first antenna port (see at least ¶ [0071]); and 
receive a paging signal associated with a second antenna port, wherein the reference signal and a demodulation reference signal (DMRS) of the paging signal are quasi co-located with respect to receive beamforming at a user equipment (UE) associated with the apparatus (see at least ¶ [0040], [0077], [0104]-[0107]).
Seo does not specifically teach synchronization signal block (SSB).  However, in the same field of endeavor, Yu teaches a synchronization signal block (SSB) (see at least Fig. 3 and ¶ [0031]; “For UE, only periodic channel state information reference signal (CSI-RS) or synchronization signal block (SSB) which is spatially quasi-collocated (QCL'ed) with control channel (e.g., PDCCH) demodulation reference signal (DMRS) is used for beam failure detection.”). 
It would have been obvious to one having obvious skill in the art before the effective filing date to modify the reference signal taught by Seo with the SSB taught by Yu in order to provide beam failure detection (Yu ¶ [0031]). 

Regarding claim 32, Seo in view of Yu teaches the apparatus of claim 31.  Seo further teaches wherein the paging signal comprises at least one of a paging message, a paging schedule, or a paging indication (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 33, Seo in view of Yu teaches the apparatus of claim 32.  Seo further teaches wherein the paging indication comprises a downlink control indicator (DCI) (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 34, Seo in view of Yu teaches the apparatus of claim 32.  Seo further teaches wherein the paging message is received in a physical downlink shared channel (PDSCH), and wherein the paging schedule is received in a physical downlink control channel (PDCCH) (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 35, Seo in view of Yu teaches the apparatus of claim 31.  In addition, the combination further teaches wherein the SSB (see at least Yu ¶ [0033]) and the paging signal (see at least Seo ¶ [0103]-[0107], [0113], [0114], and [0119]) time-division multiplexing (TDM) (see at least Yu ¶ [0033]).

Regarding claim 36, Seo in view of Yu teaches the apparatus of claim 31.  Seo further teaches wherein the instructions are further executable by the processor to cause the apparatus to: receive an indication of quasi co-located antenna ports of a first antenna port configuration and a second antenna port configuration (see at least ¶ [0016], [0105], [0113], and [0114]).

Regarding claim 37, Seo in view of Yu teaches the apparatus of claim 36. Seo further teaches wherein the indication is received in one or more of a master information block (MIB), a minimum system information block (MSIB), a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), and a radio resource control (RRC) message exchange (see at least ¶ [0016], [0105], [0113], [0114]).

Regarding claim 38, Seo in view of Yu teaches the apparatus of claim 31. In addition, Yu further teaches wherein the SSB comprises one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a tertiary synchronization signal (TSS), a mobility reference signal, a beam reference signal (BRS), a tracking reference signal (TRS), a channel state information reference signal (CSI-RS), or a combination thereof (see at least ¶ [0031]).

Regarding claim 41, Seo in view of Yu teaches a method for wireless communication at a user equipment (UE) (see at least Fig. 11), comprising: 
receiving a reference signal associated with a first antenna port (see at least ¶ [0071]); and 
receiving a paging signal associated with a second antenna port, wherein the reference signal and a demodulation reference signal (DMRS) of the paging signal are quasi co-located with respect to receive beamforming at the UE (see at least ¶ [0040], [0077], [0104]-[0107]).
Seo does not specifically teach synchronization signal block (SSB).  However, in the same field of endeavor, Yu teaches a synchronization signal block (SSB) (see at least Fig. 3 and ¶ [0031]; “For UE, only periodic channel state information reference signal (CSI-RS) or synchronization signal block (SSB) which is spatially quasi-collocated (QCL'ed) with control channel (e.g., PDCCH) demodulation reference signal (DMRS) is used for beam failure detection.”). 
It would have been obvious to one having obvious skill in the art before the effective filing date to modify the reference signal taught by Seo with the SSB taught by Yu in order to provide beam failure detection (Yu ¶ [0031]). 

Regarding claim 42, Seo in view of Yu teaches the method of claim 41.  Seo further teaches wherein the paging signal comprises at least one of a paging message, a paging schedule, or a paging indication (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 43, Seo in view of Yu teaches the method of claim 42.  Seo further teaches wherein the paging indication comprises a downlink control indicator (DCI) (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 44, Seo in view of Yu teaches the method of claim 42.  Seo further teaches wherein the paging message is received in a physical downlink shared channel (PDSCH), and wherein the paging schedule is received in a physical downlink control channel (PDCCH) (see at least ¶ [0040], [0055], [0077], [0104]-[0106]).

Regarding claim 45, Seo in view of Yu teaches the method of claim 41.  In addition, the combination further teaches wherein the SSB (see at least Yu ¶ [0033]) and the paging signal (see at least Seo ¶ [0103]-[0107], [0113], [0114], and [0119]) time-division multiplexing (TDM) (see at least Yu ¶ [0033]).

Regarding claim 46, Seo in view of Yu teaches the method of claim 42.  Seo further teaches receiving an indication of quasi co-located antenna ports of a first antenna port configuration and a second antenna port configuration (see at least ¶ [0016], [0105], [0113], and [0114]).

Regarding claim 47, Seo in view of Yu teaches the method of claim 46. Seo further teaches wherein the indication is received in one or more of a master information block (MIB), a minimum system information block (MSIB), a physical downlink control channel (PDCCH), a physical downlink shared channel (PDSCH), and a radio resource control (RRC) message exchange (see at least ¶ [0016], [0105], [0113], [0114]).

Regarding claim 49, Seo in view of Yu teaches the method of claim 41. In addition, Yu further teaches wherein the SSB comprises one or more of a primary synchronization signal (PSS), a secondary synchronization signal (SSS), a physical broadcast channel (PBCH), a tertiary synchronization signal (TSS), a mobility reference signal, a beam reference signal (BRS), a tracking reference signal (TRS), a channel state information reference signal (CSI-RS), or a combination thereof (see at least ¶ [0031]).
Allowable Subject Matter
8.	Claims 39, 40, 48, 50, and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA W COSME/Primary Examiner, Art Unit 2465